Per Curiam.

The question before us arises out of conflicting interpretations of the phrase “any other conditions” contained in R. C. 4511.21. The court below held that “ * * * the physical condition of a motor vehicle, including its tires,* is a condition to be considered by the trier of fact in determining the reasonableness of a speed under R. 0. 4511.21.” However, in McDonald v. Kelly, supra, at page 52, the Court of Appeals held that “ [t]he ‘any other conditions’ mean physical conditions in or connected with the highway.”
The question presented is one of first impression. Although this court held in Wolfe v. Baskin (1940), 137 Ohio St. 284, that the presence of a traffic light and the fact that it was red were “conditions” within the contemplation of the “speed” statute (then G. C. 12603), the scope or limits of the phrase “any other conditions” have not been further explored.
Examining R. C. 4511.21, we note that a driver must have a due regard for (1) the traffic, (2) the surface of the roadway, (3) the width of the roadway, and (4) any other conditions. Such statute is clearly susceptible to analysis under the rule of ejusdem generis, and such analysis is delineated in paragraph two of the syllabus of State v. Aspell (1967), 10 Ohio St. 2d 1, as follows:
“Under the rule of ejusdem generis, where in a statute terms are first used which are confined to a particular class *41of objects having well-known and definite features and characteristics, and then afterwards a term having perhaps a broader significance is conjoined, such latter term is, as indicative of legislative intent, to be considered as embracing only things of a similar character as those comprehended by the preceding limited and confined terms.”
Applying that rule to R. C. 4511.21, we reject the holding below that the “physical condition of a motor vehicle” is a “condition” contemplated by the statute, and approve the quoted holding in McDonald v. Kelly, supra. We would also exclude from R. 0. 4511.21 any “condition” which is not capable of being regarded and ascertained by a law enforcement officer who would be in a position to make an arrest pursuant to R. 0. 4511.21.
Looking next to the first three items for which a driver must have a due regard (i. e. traffic, the surface of the roadway and the width of the roadway), we find that the trier of fact would have been justified in concluding that there was oncoming traffic, an automobile followed by the patrol car, and also traffic following defendant’s truck; that the surface of the asphalt roadway followed the ‘ ‘ rolling” terrain so that, up over the hill, visibility “dropped off ”; and that the roadway was only 20 feet wide.
Upon that record, a speed exceeding the prima facie lawful limit by 15 to 17 mph was greater than is reasonable or proper. This result is buttressed by page three of the transcript where Mr. Haney, counsel for appellant, commenced the trial by making the “usual stipulations,” “the radar, and the officer, and his attire, and the markings of the ear and venue. ’ ’ (Emphasis added.)
We, therefore, affirm the judgment of the Court of Appeals insofar as it affirmed the conviction. Stale v. Neff (1975), 41 Ohio St. 2d 17; State v. Myers (1955), 164 Ohio St. 273.

Judgment affirmed.

0’Neill, C. J., Hebbebt, Steen, Celebeezze, W. Beown and P. BROwn, JJ., concur.

 Appellant’s truck had at least two “bad” tires at the time of the arrest.